—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 13, 1992, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Upon entering his plea of guilty to burglary in the second degree, defendant was sentenced as a second felony offender to a prison term of 4 to 8 years. In rejecting his claim that the sentence was harsh or excessive, we note that it was the most lenient sentence possible and that it was imposed in accordance with the plea agreement. In addition, the sentence was made to run concurrently with the sentence he was then currently serving on another conviction. Given these circumstances, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.